In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0681V
                                          UNPUBLISHED


    RHEANAN HOFFMAN,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: November 23, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On May 8, 2019, Rheanan Hoffman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
to her on September 6, 2017. See Petition. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On November 23, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On November 22, 2021, Respondent filed a
combined Rule 4/proffer on award of compensation (“Proffer”) indicating Petitioner should
be awarded: (A) a lump sum payment of $99,000.00; (B) a lump sum payment of $314.94,
which amount represents compensation for satisfaction of a State of Wisconsin Medicaid

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
lien; and (C) a lump sum payment of $504.60, which amount represents compensation
for satisfaction of a Dean Health Plan lien. Rule 4/Proffer at 5-6. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. at 5. Based
on the record as a whole, I find that Petitioner is entitled to an award as stated in the Rule
4/Proffer.

      Pursuant to the terms stated in the Rule 4/Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $99,000.00 in the form of a check payable to
       Petitioner, Rheanan Hoffman; and

    2. A lump sum payment of $314.94, representing compensation for satisfaction
       of the State of Wisconsin Medicaid lien, payable jointly to Petitioner,
       Rheanan Hoffman, and to:

                                     Wisconsin Casualty Recovery
                                    5615 High Point Drive, Suite 100
                                         Irving, TX 75038-9984

        Petitioner agrees to endorse this payment to Wisconsin Casualty Recovery.

    3. A lump sum payment of $504.60, representing compensation for
       satisfaction of the Dean Health Plan lien, payable jointly to Petitioner,
       Rheanan Hoffman, and to:

                                             Dean Health Plan
                                             1277 Deming Way
                                             Madison, WI 53717
                                               File No. 50875

        Petitioner agrees to endorse this payment to Dean Health Plan.

This amount represents compensation for all damages that would be available under
Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
Chief Special Master




         3